PER CURIAM.
Without affording the indigent appellant notice and an opportunity to be heard regarding his ability to pay, the trial court ordered him to pay costs and the fees of his public defender. The state concedes that such imposition was error. See Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984); Digangi v. State, 488 So.2d 626 (Fla. 4th DCA 1986); Accordingly, the assessment of costs and fees are stricken. We otherwise affirm the conviction and sentence.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
HERSEY, C.J., and GUNTHER and WARNER, JJ., concur.